Citation Nr: 0523712	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

The veteran had active military service from January 1955 to 
March 1958, and from August 1966 to May 1967.

This appeal arose from a September 2003 rating decision of 
the Lincoln, Nebraska, Department of Veterans' Affairs (VA), 
Regional Office (RO).  

The veteran contends that he suffers from PTSD, which he 
states is directly related to the traumatic events that he 
experienced while stationed in Vietnam.  

The record indicates that the veteran served with the 30th 
Naval Construction Regiment and was stationed at Da Nang, 
Vietnam between November 1966 and March 1967.  He received 
the National Defense Service Medal.  

The veteran stated that he had been subjected to multiple 
mortar and sniper attacks during his period of service at Da 
Nang.  He also noted that while he visited friends at Cha Lai 
in 1966 he was again subjected to mortar attacks.  He has 
stated that these left him so frightened that he now suffers 
from various symptoms of PTSD, to include nightmares, 
flashbacks, a startle response, hypervigilance, and survivor 
guilt.

The Board notes that no attempt has been made to contact the 
United States Armed Services Center for Research of Unit 
Records (USACRUR) in order  to verify these claims.  In order 
to assist in the verification process, however, VA needs to 
ascertain, with as much specificity as possible, the exact 
dates of the claimed attacks.  

In March 2004, the veteran submitted correspondence from a 
social worker, in which it was indicated that the veteran had 
been receiving treatment at the Vet Center.  These records 
have not been obtained and associated with the claims folder.

Finally, the Board finds that another VA examination would be 
appropriate in order to determine whether the veteran suffers 
from PTSD and whether a stressor that has been verified would 
be sufficient to result in the diagnosis.  This is 
particularly so given that a VA examiner in September 2003 
indicated that the veteran met all requirements for a 
diagnosis of PTSD except for having a verified stressor.

Therefore, this case will be REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to sign and return 
authorization forms allowing VA to obtain 
the records from each care provider where 
he has received treatment or evaluation 
for PTSD, including Affiliates in 
Psychology in North Platte, Nebraska.  
Once the authorizations have been 
received, the records should be obtained 
and associated with the claims folder.  
All VA records should also be obtained, 
including from the Vet Center in Lincoln, 
Nebraska.

2.  The veteran should be contacted and 
requested to provide precise dates of the 
mortar attacks which he experienced while 
at Da Nang and Cha Lai (day, month, and 
year).  If the veteran cannot recall the 
precise dates, he should provide at least 
the month and year of the attacks.

3.  Once the veteran has provided the 
dates of these attacks, the RO should 
provide this information along with 
pertinent information relating to the 
veteran, including his unit(s) of 
assignment during that time, to the 
USACRUR for verification of the attacks.  

4.  The veteran should be scheduled for a 
VA psychiatric examination.  
Psychological testing necessary to 
ascertain whether the veteran has PTSD 
should also be conducted.  After 
reviewing the claims folder, to include 
the service medical records, the examiner 
should determine if the veteran has PTSD.  
If PTSD is diagnosed, the examiner should 
render an opinion as to whether it is at 
least as likely as not that an identified 
stressor(s) is sufficient to result in a 
diagnosis of PTSD.  Each stressor leading 
to the veteran's disability should be 
specifically identified.  A complete 
rationale for any opinions expressed must 
be provided.

5.  Following completion of the above-
requested development, the veteran's 
claim should be re-adjudicated.  All 
evidence of record should be considered, 
including the evidence forwarded to the 
Board in June 2004.  If the claim remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

